Citation Nr: 0837123	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  05-01 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent disabling for post-traumatic stress disorder 
(PTSD).

2.  Entitlement to total disability for individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which reopened and granted service 
connection for PTSD, assigning a 50 percent disability 
rating, effective October 16, 2003, granted entitlement to a 
nonservice-connected pension and denied entitlement to TDIU.  
In August 2004, the veteran submitted a notice of 
disagreement with the 50 percent disability rating for PTSD 
and with the denial of entitlement to TDIU.  He subsequently 
perfected his appeal in January 2005.

The veteran participated in a Board video conference hearing 
with the undersigned Veterans Law Judge in May 2006.  A 
transcript of that proceeding has been associated with the 
veteran's claims file.

In April 2007, the Board remanded these claims for additional 
evidentiary development.

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  The 
veteran will be informed if any further action on his part is 
required.




FINDINGS OF FACT

1.  The veteran's PTSD is manifested by social impairment 
with: constricted affect; mildly impaired thinking; 
tangential speech; avoidance of others; sleep impairment; 
nightmares; and restricted family relationships.

2.  The evidence does not demonstrate that the veteran 
suffers from: suicidal or homicidal ideation; obsessional 
rituals; illogical, obscure or irrelevant speech; near-
continuous panic or depression; impaired impulse control; or 
spatial disorientation.


CONCLUSION OF LAW

The criteria for an evaluation in excess of the currently 
assigned 50 percent for PTSD have not been met.  38 U.S.C.A. 
§ 1110, 1155 (West 2002 & Supp. 2008); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in December 2003 fully satisfied the duty to 
notify provisions for service connection.  See 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2007); 
Quartuccio, at 187.  The Board notes that 38 C.F.R. § 3.159 
was recently revised, effective as of May 30, 2008, and 
several portions of the revisions are pertinent to the claim 
at issue.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
Notably, the final rule removes the third sentence of 38 
C.F.R. § 3.159(b)(1), which had stated that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  Despite this change 
in the regulation, the May 2007 notice letter informed the 
veteran that it was ultimately his responsibility to give VA 
any evidence pertaining to the claim and to provide any 
relevant evidence in his possession.  See Pelegrini II, at 
120-21.  

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 
U.S.C. § 5103(a) (2007).  Compliance with the first Pelegrini 
II element requires notice of these five elements in initial 
ratings cases.  See Dunlop v. Nicholson, 21 Vet. App. 112 
(2006).  

A subsequent May 2007 letter provided notice of the manner in 
which VA assigns initial ratings and effective dates.  
Although this letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice in 
May 2007, he was provided time to respond with additional 
argument and evidence and the claim was readjudicated and an 
additional supplemental statement of the case was provided to 
the veteran in June 2008.  See Prickett v. Nicholson, 20 Vet. 
App. 370 (2006).  

The Board notes that the recent holding in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), does not apply to the present 
case, as this is an initial disability rating claim.  
Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of the veteran's case to 
the Board which complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2007).

The RO provided the veteran an appropriate VA examination in 
March 2008.  There is no objective evidence indicating that 
there has been a material change in the severity of the 
veteran's service-connected disorder since he was last 
examined.  See 38 C.F.R. § 3.327(a) (2007).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The March 
2008 VA examination report is thorough and supported by VA 
outpatient treatment records.  The examination in this case 
is adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


II.  The Merits of the Claim

The veteran alleges that his currently assigned 50 percent 
disability rating does not adequately reflect the current 
severity of his service-connected PTSD.

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  See 
38 U.S.C.A. § 1155 (West 2002 & Supp. 2008).  Separate 
diagnostic codes identify the various disabilities.  Id.  
Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder.  See 38 C.F.R. §§ 4.1 and 4.2 (2008).  Since the 
veteran appealed the initial rating assigned for his PTSD, 
the entire body of evidence is for equal consideration.  
Consistent with the facts found, the rating may be higher or 
lower for segments of the time under review on appeal, i.e., 
the rating may be "staged."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  See 
38 C.F.R. § 4.7 (2008).

The veteran's service-connected PTSD disorder is evaluated 
under Diagnostic Code 9411.  The regulations establish a 
general rating formula for mental disorders.  See 38 C.F.R. 
§ 4.130 (2007).  Ratings are assigned according to the 
manifestation of particular symptoms.  However, the use of 
the term "such as" in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating.  See Mauerhan v. Principi, 
16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under 
§ 4.130 is not restricted to the symptoms provided in the 
diagnostic code.  Instead, VA must consider all symptoms of a 
claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the DSM-IV (American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994)).  Id.

The current 50 percent disability rating requires:

Occupational and social impairment with 
reduced reliability and productivity due to 
such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than 
once per week; difficulty in understanding 
complex commands; impairment of short- and 
long-term memory (e.g., retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; difficulty in 
establishing and maintaining effective work 
and social relationships.

A 70 percent disability rating requires:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, thinking 
or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse control (such 
as unprovoked irritability with periods of 
violence); spatial disorientation; neglect 
of personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a work-like 
setting; inability to establish and maintain 
effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment in 
thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform activities 
of daily living (including maintenance of 
minimal personal hygiene); disorientation to 
time or place; memory loss for names of 
close relatives, own occupation, or own 
name.

See 38 C.F.R. § 4.130 (2007).

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [DSM-IV, p.32].  A GAF score is, of course, just one 
part of the medical evidence to be considered, but it is not 
dispositive.  The same is true of any physician's statement 
as to the severity of a condition.  It remains the Board's 
responsibility to evaluate the probative value of any 
doctor's opinion in light of all the evidence of record.  

After a careful review of the record and for reasons and 
bases expressed immediately below, the Board finds that the 
veteran's demonstrated PTSD symptomatology warrants a 
continuation of the currently assigned 50 percent rating 
during the entire appeal period at issue.

Here, the records show that the veteran was assigned GAF 
scores of 35, 50, 45, 60, 65, 50 and 45.  See St. Claire's 
Regional Medical Center discharge summary, October 21-24, 
2003; VA Medical Center (VAMC) treatment record, November 7, 
2003; VA examination report, December 30, 2003; VA 
examination report, January 9, 2004; and VA examination 
report, March 19, 2008, respectively.  A GAF score of 31 to 
40 indicates "some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure or 
irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school)."  A GAF score 
of 41 to 50 shows "serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  
Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  GAF scores ranging 
between 61 to 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.

The veteran's GAF scores cover a wide spectrum of 
symptomatology.  The Board concludes that the objective 
medical evidence and the veteran's statements regarding his 
symptomatology show disability that more nearly approximates 
that which warrants the assignment of a 50 percent disability 
rating.  See 38 C.F.R. § 4.7 (2008).

During the course of the veteran's appeal, he has 
demonstrated mildly impaired thought, but was able to 
communicate.  His judgment and insight were limited and at 
times his speech became tangential.  He outlined extreme 
difficulty interacting with other people and stated that he 
only left his home to purchase groceries.  The veteran 
indicated he had some contact with his children, though not 
consistent.  He also complained of chronic nightmares.  See 
private treatment record, St. Claire's Regional Medical 
Center, October 21, 2003; VA examination report, December 30, 
2003; VAMC treatment record, December 31, 2003; VA 
examination report, January 9, 2004; VAMC treatment record, 
March 19, 2004; VAMC treatment record, August 5, 2004; VAMC 
treatment record, June 29, 2005; VAMC treatment record, 
January 10, 2008; and VA examination report, March 19, 2008.

Though there was some evidence of anxiety in December 2003 
and June 2005 
(see VA examination report, December 30, 2003 and VAMC 
treatment record, June 29, 2005), the veteran's condition has 
consistently improved.  In September 2005, the veteran's 
anxiety was noted to be improving, though he was still 
withdrawn and experienced Vietnam related thoughts.  See VAMC 
treatment record, September 7, 2005.  In October 2005, the 
veteran stated that he did not experience anxiety very often 
and denied depression and mood swings.  See VAMC treatment 
record, October 19, 2005.  In May 2007, the veteran reported 
no suicidal ideation, less depression and lack of 
irritability.  See VAMC treatment record, May 10, 2007.  At 
no time did the veteran demonstrate audio or visual 
hallucinations, suicidal or homicidal ideation, memory loss, 
obsessive ritualistic behavior, inappropriate behavior or 
hyperarousal.  See private treatment record, St. Claire's 
Regional Medical Center, October 21, 2003; VA examination 
report, December 30, 2003; VAMC treatment record, December 
31, 2003; VA examination report, January 9, 2004; VAMC 
treatment record, March 19, 2004; VAMC treatment record, 
August 5, 2004; VAMC treatment record, June 29, 2005; VAMC 
treatment record, January 10, 2008; and VA examination 
report, March 19, 2008.

While the Board notes the veteran's poorly groomed 
appearance, it did not appear that he had neglected his 
hygiene.  See VA examination report, March 19, 2008.  The 
evidence does support the veteran's contention that he does 
not interact with many other people, but there is no 
indication that he meets the criteria for the 70 percent 
disability rating for PTSD.  Additionally, there is no 
evidence in the claims file of gross impairment of thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, inability to 
perform activities of daily living or disorientation to time 
or place.  In fact, all of the examinations of record noted 
the veteran's being oriented times three and an ability to 
communicate well.  VA examination report, December 30, 2003; 
VAMC treatment record, December 31, 2003; VA examination 
report, January 9, 2004; VAMC treatment record, March 19, 
2004; VAMC treatment record, August 5, 2004; VAMC treatment 
record, June 29, 2005; VAMC treatment record, January 10, 
2008; and VA examination report, March 19, 2008.  The veteran 
also does not meet the criteria for a 100 percent disability 
rating.

Accordingly, the Board finds that the preponderance of the 
evidence is against assignment of rating greater than 50 
percent.  Therefore, a higher rating is not warranted.  


III.  Extraschedular Ratings

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as frequent 
periods of hospitalization related to the veteran's PTSD, 
which would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  Therefore, referral by the 
RO to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to an initial disability rating in excess of 50 
percent disabling for post-traumatic stress disorder is 
denied.


REMAND

After a thorough review of the veteran's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the veteran's claim 
for TDIU.

The Board previously remanded the veteran's claim in April 
2007.  Specifically, the AMC was instructed to schedule the 
veteran for a new VA examination to determine the severity of 
the veteran's PTSD disability and to address the veteran's 
employability.  Specifically, the examiner was instructed to 
"render an opinion as to the overall effect of the 
disabilities on the veteran's ability to obtain and retain 
employment; that is, whether it would preclude an average 
person from obtaining, or retaining, substantially gainful 
employment."  The examiner was also requested to clearly 
outline the rationale for any opinion expressed.

The veteran was afforded a new VA examination in March 2008; 
however, the examiner did not provide any rationale for the 
statement that the veteran would not be able to maintain 
gainful employment.  This was a conclusory statement with no 
basis.  Thus, the veteran must be afforded a new VA 
examination to determine whether his currently diagnosed PTSD 
precludes him from gainful employment.  The Board is 
obligated by law to ensure that the RO/AMC complies with its 
directives; where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  See Stegall v. West, 
11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for 
a new VA psychiatric examination.  The 
claims file and treatment records must 
be made available and pertinent 
documents therein be reviewed by the 
examiner in connection with the 
examination, and this should be so 
stated in the examination report. 

The examiner should render an opinion as 
to the overall effect of the PTSD on the 
veteran's ability to obtain and retain 
employment; that is, whether it would 
preclude him from obtaining, or 
retaining, substantially gainful 
employment.  Consideration may be given 
to the veteran's level of education, 
special training, and previous work 
experience in arriving at a conclusion, 
but not to his age or to the impairment 
caused by non service-connected 
disabilities.

2.  After completion of the above and 
any additional development deemed 
necessary, the AMC should review the 
claim.  The AMC must consider all 
applicable laws and regulations, 
including but not limited to, 
consideration of referring the case for 
extra-schedular consideration.  If the 
claim remains denied, the veteran and 
his representative should be furnished 
an appropriate supplemental statement of 
the case and afforded the opportunity to 
respond.  Thereafter, the claim should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


